Citation Nr: 0526243	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a dental disability for 
compensation purposes.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded this case to the RO in May 2004 for 
further development and consideration.  When remanding the 
case, the Board listed the issue on appeal as entitlement to 
service connection for a dental disability, for treatment 
purposes only.  But for reasons that will be explained in the 
decision below, the issue now on appeal is as stated on the 
title page.


FINDINGS OF FACT

1.  The veteran has several teeth that are service connected, 
and have been for many years, for VA treatment purposes.  

2.  The veteran does not have a chronic dental disability 
that was incurred in combat, due to trauma, or as a prisoner-
of-war.


CONCLUSION OF LAW

A chronic dental disability, for compensation purposes, was 
not incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.

In this case, the appellant was provided the required VCAA 
notice in a November 2001 letter, so prior to the RO's June 
2002 denial being appealed.  That, then, was in accordance 
with the holding in Pelegrini II because the VCAA notice 
preceded the initial adjudication of the claim.

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs), including his dental records, are on 
file.  Also obtained were post-service private dental 
records.  He declined his opportunity to testify at a hearing 
in support of his claim.  See 38 C.F.R. § 20.700(a).  And the 
more recent statements and correspondence from him do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that even if there was an error in the timing of the 
notice, i.e., the VCAA notice did not precede the initial RO 
adjudication (which, again, is not a problem in this 
particular case), the error - be it procedural or even 
substantive - could be cured by affording the veteran a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication is unaffected.  Such is the case here.

As already mentioned, the Board remanded this case to the RO 
in May 2004, partly to ensure compliance with the VCAA 
(including giving the veteran and his representative an 
opportunity to identify and/or submit additional supporting 
evidence or argument in response to this still new law), and 
to readjudicate the veteran's claim in light of any 
additional evidence obtained.  This was done, including 
sending the veteran additional development and VCAA letters 
in November 2004 and February 2005.  And the RO readjudicated 
his claim in April 2005, on the actual basis of entitlement 
alleged, and sent him a supplemental statement of the case 
(SSOC) discussing the reasons and bases for the decision and 
the applicable statutes and regulations.  He had 60 days to 
respond to the SSOC, and his representative submitted an 
additional statement in June 2005.  So no further development 
is required to comply with the VCAA or the implementing 
regulations.  And the veteran is not prejudiced by the Board 
deciding the appeal at this juncture without again remanding 
the case to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Preliminary Considerations

Historically, a May 1954 rating decision granted service 
connection for various teeth for treatment purposes.  And the 
veteran apparently availed himself of this benefit by 
receiving treatment for some or all of the service-connected 
teeth.

But according to the veteran, during the next several 
decades, he received dental treatment - whenever needed, 
under an insurance program with his civilian job.  Since he 
did not need the VA benefit, he simply did not use it any 
more.  However, once he retired and, therefore, no longer had 
insurance coverage through his civilian employer, he elected 
to resume receiving any necessary dental treatment from VA.

With this in mind, the veteran filed a claim in May 2000 for 
"dental problems - in service," without clarifying whether 
he was seeking service connection for additional teeth for VA 
treatment purposes, or additional VA treatment for the teeth 
for which service connection already had been granted in 
1954, or whether he was seeking service connection for 
compensation purposes.

In June 2000 the RO requested clarification from the veteran 
concerning this, pointing out that he was already service 
connected for specific teeth and that if he was claiming 
entitlement to additional treatment, he should apply to the 
nearest VA medical facility.  If, however, he was claiming a 
current disability [for compensation purposes] he should 
specify the nature of the disability.

The veteran did not respond to the RO's letter, so in August 
2000 the RO denied his claim as not well grounded.  
Subsequently, after receiving some private clinical records, 
the RO readjudicated his claim on a de novo basis in June 
2002 in light of the passage of the VCAA - which, as already 
mentioned, was signed into law on November 9, 2000, and, 
among other things, eliminated the requirement of submitting 
a well-grounded claim.  The veteran appealed that June 2002 
decision to the Board.



When the Board remanded this case to the RO in May 2004, it 
was noted that in the veteran's Notice of Disagreement (NOD) 
he had indicated that in the past VA had paid his private 
dentist for post-service treatment.  In VA Form 21-4142 (JF), 
Authorization and Consent for Release of Information, the 
veteran reported that after this treatment, and until he 
retired, his employer paid for his dental work.  But he no 
longer had dental insurance and felt that VA should pay for 
any dental work he might need.  

In the May 2004 Board remand it was explained that:

Generally, a veteran is entitled to VA outpatient 
dental treatment if he qualifies under one of the 
categories outlined in 
38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. 
§ 17.161 (2003).  Certain classes of treatment 
are not perpetual, however.  For example, under 
Class II (38 C.F.R. § 17.161(b)(2)(i), in 
particular), the veteran may be authorized any 
treatment indicated as reasonably necessary for 
the "one-time" correction of the service-
connected noncompensable condition.  This 
apparently is what occurred in this case since 
the veteran received VA outpatient dental 
treatment during the 1950s, just after 
establishing his entitlement to service 
connection for the teeth listed above.  If in 
fact so, then he is not entitled to additional 
treatment under this particular class of 
eligibility because it is not all encompassing.  
If, however, he satisfies the criteria of one of 
the other classes of eligibility - allowing for 
unlimited treatment for however long, then he 
will not have exhausted his allotment of VA 
outpatient dental treatment.  

In any event, the RO has not informed the veteran 
to submit argument why he believes he qualifies 
under one of the provisions of 38 C.F.R. § 17.161 
that would permit additional VA outpatient dental 
treatment - that is, in addition to what he 
already received many years ago.  The June 2003 
statement of the case (SOC) does not list the 
governing regulation, § 17.161, or discuss how it 
applies to the specific facts of this case.  See 
38 C.F.R. § 19.29.  And the veteran also must be 
given the opportunity to identify and/or submit 
evidence showing his dental condition is of a 
type permitting ongoing, i.e., perpetual, care 
under one of the designated classes of 
eligibility mentioned in this regulation - as 
opposed to merely a "one-time" episode of 
treatment, which, again, he apparently already 
has received. 

Since the Board's remand, a March 9, 2005, Report of Contact 
reflects that a VA physician had reported that the veteran 
continued to be eligible for treatment of the teeth for which 
he was service connected.  But that the VA medical center 
had not received a new claim for dental treatment.

In the April 2005 Supplemental Statement of the Case (SSOC) 
the RO noted this and, in addition to providing the 
governing law on entitlement to VA dental treatment, stated 
the issue on appeal actually "should be ... service 
connection for dental problems."  In other words, the RO 
believes the issue is entitlement to service connection for 
dental problems for compensation purposes.  Consequently, as 
the Board also agrees with this assessment of the issue 
given the procedural history discussed above, the Board has 
rephrased the issue on appeal to involve a claim for 
compensation (as opposed to merely treatment).

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  38 C.F.R. 
§ 3.381(a).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  

The following will not be considered service-connected for 
treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).  

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).  

Analysis

As clearly indicated, the veteran received dental treatment 
during service and, after establishing his entitlement to 
service connection for multiple teeth in 1954, received 
additional treatment from VA for these service-connected 
teeth after service in 1956.

There is no competent medical evidence of record, however, 
indicating the veteran currently has a dental disability or 
chronic dental pathology as a residual of an injury while on 
active duty in the military.  The evidence likewise does not 
show that he was a prisoner-of-war or was in combat.  
Although he served during the Korean Conflict, his DD Form 
214 shows his only service overseas was in Germany.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

This is the fatal deficiency in the veteran's claim - 
sufficient proof that he currently has dental disability of 
service origin for which service connection was not granted 
for treatment purposes.  Again, several teeth were indeed 
service connected (as the veteran alleges), but these teeth 
were treated many years ago during the 1950s.  And to 
establish his entitlement to perpetual treatment for these or 
any other teeth, or even compensation, he must meet the 
requirements of the governing statutes and regulations.  
Unfortunately he does not.

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim for service connection for a dental disability, for 
compensation purposes, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


